Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 06/21/2021, the Examiner acknowledges the following:
Claims 1, 3, 6, 11, 12 and 13 were amended.
Claim 10 was canceled by Applicant.
Claims were amended as to avoid claim interpretation under 35 U.S.C. 112(f); therefore, the previous claims interpretation for claims 1 – 11 under 35 U.S.C. 112(f) is withdrawn by the Examiner.
Currently, claims 1 – 13 are pending. Claim 10 was canceled by Applicant; therefore, claims 1 – 9 and 11 – 13 are being examined on the merits.

Information Disclosure Statement
3.	The IDS document filed on 08/04/2021 is acknowledged.

Allowable Subject Matter
4.	Claims 1 – 9 and 11 – 13 (renumbered as 1 – 12) are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,

An image processing apparatus and method (Tsuzuki – US 2015/0296116 A1); the method comprising: generating use-image selection information for selecting one image, from a plurality of images of a subject which are captured for a plurality of exposure time periods, to be used for each region of a synthesized image; acquiring averaged use-image selection information by averaging previous use-image selection information and current use-image selection information; and generating a synthesized image by synthesizing at least two images, among the plurality of images, to constitute the each region according to the averaged use-image selection information and, further comprising: detecting motion information about the subject; and updating the averaged use-image selection information according to the motion detection information, wherein the synthesized image is generated by synthesizing the at least two images according to the updated use-image selection information, wherein the motion information is detected using the at least two images. In Tsuzuki, images are captured under short exposure, wherein the motion blur is estimated by giving weights to them and by synthesizing the images into a composite taking into consideration such weights. The prior art also teaches an image capturing device, (Matsunaga – US 8,310,553 B2) comprising: an image capturing unit which acquires a predetermined number of images, the predetermined number of images including images of a first group consecutive in time in which a subject 
	Even though the prior art of record teaches some features of the instant application such as capturing image with different time exposures with motion detection (See Tsuzuki) or capturing a first group of images with a moving subject under short exposure, using at least two images to detect the motion and synthesizing the images (See Matsunaga) or an image processing apparatus that receives long and short exposure images with different exposure times and it includes a motion artifact area detecting unit that detects motion artifact area resulting from an image fusion with long and short exposure images when performing WDR processing or the aligning of image frames and estimating a region under motion to determine he motion blur in the images (Thumpudi), it fails to teach or to fairly suggest the combination of limitations as included in the amended  independent claims 1, 12 and 13. Tsuzuki, Matsunaga and Lee teach the capture of long exposure and/or short exposure images and the removal of motion artifacts but not the alignment of the long and short exposure images or the output of a composite image when the long exposure image does not satisfy a condition pertains to the sharpness of the long-time exposure image or to output the long-time exposure image when that condition is satisfied. Thumpudi teaches the alignment of images but not the additional limitations of the independent claims. The combination of Tsuzuki, Matsunaga, , wherein the predetermined condition includes a condition pertaining to sharpness of the long-time-exposure image.
	Regarding claim 1, Tsuzuki combined with Matsunaga, Lee and Thumpudi fails to explicitly disclose “An image processing apparatus comprising: a processor configured to function as: an alignment unit configured to perform alignment for a group of images including a plurality of short-time-exposure images that are captured with a first exposure time and a long-time-exposure image that is captured with a second exposure time that is longer than the first exposure time; and an output unit configured to output the long-time-exposure image in a case where the long-time-exposure image satisfies a predetermined condition and configured to output a composite image which is generated by compositing a plurality of images selected from among the plurality of short-time-exposure images, in a case where the long-time-exposure image does not satisfy the predetermined condition, wherein the predetermined condition includes a condition pertaining to sharpness of the long-time-exposure image”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.

Regarding claim 12, Tsuzuki combined with Matsunaga, Lee and Thumpudi fails to explicitly disclose “An image processing method comprising: performing alignment for a group of images including a plurality of short-time-exposure images that are captured with a first exposure time and a long-time-exposure image that is captured with a second exposure time that is longer than the first exposure time; and outputting the long-time-exposure image in a case where the long-time-exposure image satisfies a predetermined condition and outputting a composite image which is generated by compositing a plurality of images selected from among the plurality of short-time-exposure images, in a case where the long-time-exposure image does not satisfy the predetermined condition, wherein the predetermined condition includes a condition pertaining to sharpness of the long-time-exposure image”. Therefore, as discussed above, claim 12 is allowable over the prior art of record.
Regarding claim 13, Tsuzuki combined with Matsunaga, Lee and Thumpudi fails to explicitly disclose “A non-transitory recording medium which can be read by a computer and stores a program for causing the computer to: perform alignment for a group of images including a plurality of short-time-exposure images that are captured with a first exposure time and a 5Customer No.: 3156 1 Docket No.: 97502-US-1239 Application No.: 16/866,567 long-time-exposure image that is captured with a second exposure time that is longer than the first exposure time; and output the long-time-exposure image in a case where the long-time-exposure image satisfies a predetermined condition and output a composite image which is generated by compositing a plurality of images selected from among the plurality of short-time-exposure images, in a case where the long-time-exposure image does not satisfy the predetermined conditions wherein the predetermined condition includes a condition pertaining to sharpness of the long-time-exposure image”. Therefore, as discussed above, claim 13 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. J. Park et al., US 9,986,163 B2 – it teaches a digital photographing apparatus comprising: an image sensor including a first pixel group and a second pixel group, each pixel group including a plurality of pixels for generating imaging signals by photo-electrically converting incident light, the image sensor being configured to acquire imaging signals two or more times in the second pixel group during a time in which imaging signals are acquired once in the first pixel group; and a processor configured to generate a first image containing motion of a subject based on a sum of values of the imaging signals acquired in the first and second pixel groups, and to generate a second image by 
2. C. Hsieh et al., US 2020/0106945 A1 – it teaches a system operable to transform exposure time of images, the system comprising a memory comprising a sequence of digital images portraying a moving object; at least one processor; and a computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: determine an alignment between a first digital image and a second digital image in the sequence of digital images portraying the moving object; determine a motion vector path for the moving object based on the first digital image, the second digital image, and the alignment; generate a first blended digital image based on the first digital image and the second digital image by, for a first pixel of the first digital image: determining a set of pixels along the motion vector path from the first pixel; and blending the set of pixels along the motion vector path to generate a first blended pixel of the first blended digital image; and generate a virtual long exposure image portraying the moving object in the sequence of digital images based on the first blended digital image and additional blended digital images.
3. C. Lee, US 2014/0198226 A1 – it teaches an image processing apparatus comprising: an image input unit configured to receive a long exposure image and a short exposure image that have different exposure times; a motion artifact area detecting unit configured to detect a motion artifact area resulting from a fusion of the long exposure image and the short exposure image; a non-linear gain adjusting unit configured to generate a non-linear gain control short exposure image by non-linearly adjusting a gain of the received short exposure image, wherein the adjusting adjusts a luminance component of the short 
4. K. Jo, US 2013/0051700 A1 – it teaches an image processing apparatus comprising: an image processing unit generating a pixel value of an output image by carrying out a pixel value blending process on a long exposure image and a short exposure image, wherein the image processing unit includes: an exposure compensation unit carrying out exposure compensation of the long exposure image and the short exposure image in keeping with an exposure ratio between long exposure and short exposure; a blur information measuring unit using the long exposure image and the short exposure image after the exposure compensation to calculate blur information that is an index value showing a degree of discrepancy between pixel values at a corresponding pixel position in the long exposure image and the short exposure image; a blending coefficient calculating unit using the blur information to decide a blending coefficient as a blending ratio to be used in the pixel value blending process on the pixel values at the corresponding pixel position in the long exposure image and the short exposure image; and a blending unit carrying out the pixel value blending process on the pixel values at the corresponding pixel position in the long exposure image and the short exposure image using the blending coefficient calculated by the blending coefficient calculating unit to decide the pixel value of the output image.

6. A. Agrawal et al., US 2010/0246989 A1 – it teaches a method for reducing blur in an image, comprising a processor for performing steps of the method, comprising the steps of: acquiring repetitively a set of images of a moving object with a set of exposures, wherein the exposures are non-integer multiples of each other; estimating a point spread function (PSF) using motion vectors computed from images acquired with the same exposure forming a set of point spread functions (PSFs); determining an alpha map for each image in the set of images; removing a background contribution from the images using the alpha map; and inverting jointly the set of images and the set of PSFs to produce an output image having a reduced blur.
7. M. Kageyama et al. US 2014/0313369 A1 – it teaches an image pickup apparatus for processing an original image that is picked up, comprising: an image pickup part for picking up images of the same subject in one of a simultaneous manner and a time-series manner, and generating N original images having different exposure levels, where N is an integer of two or more; an image input part for inputting the N original images 
8. R. Jandhyala et al., US 2012/0218442 A1 – it teaches a digital image processing device for generating HDR images, the digital image processing device comprising: a memory storing an image alignment program; at least one digital signal processing component; a processing unit operable to execute the image alignment program, wherein said execution of the image alignment program causes the processing unit to: input a reference image, the reference image comprising a digital image at a first exposure level and at a first time; input a non-reference image, the reference image comprising a digital image at a second exposure level and at a second time, the second exposure level being different than the first exposure level, and the second time being different than the first time; and compute a local motion vector for a block of pixel sample values in the non-reference image indicating relative motion of the block to a corresponding block of pixel sample values in the reference image, the local motion vector being determined at least in part using a metric measuring how the pixel sample values in the block in the non-reference image change together with the pixel sample values in the block in the reference image.

10. K. Matsunaga, US 8,310,553 B2 – it teaches an image capturing device, comprising: an image capturing unit which acquires a predetermined number of images, the predetermined number of images including images of a first group consecutive in time in which a subject is photographed for a first exposure time immediately in response to an instruction to photograph, and images of a second group consecutive in time in which the subject is photographed for a second exposure time that is different from the first exposure time;  a hand-blur determination unit which determines whether blur caused by 


Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697